Title: William Bingham to the American Commissioners, 29 May 1778: résumé
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<St. Pierre, Martinique, May 29, 1778: I have written Congress for permission to draw on you; if I do not hear I shall have to draw for 100,000 livres to honor my commitments. Congress owes me much more, but if I receive payment in goods I shall be hard put to it to dispose of them; the likelihood of war has virtually stopped trade here. I must report the loss of the Randolph and Alfred. The latter was captured because of the cowardice of Capt. Thompson, in the Raleigh, who refused to assist her. The former was destroyed because of Capt. Biddle’s intemperate courage in attacking the Yarmouth, 64; only four of the crew were saved.>
